p-p
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Response to Amendment
            The amendment filed 11/09/2020 has been entered.  Claims 1-10 and 32-43 remain pending in the application.  Claims 32-34 remain withdrawn from consideration.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 35-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 35, lines 10 and 11, respectively, recitation of “greater than the operating pressure” is an open ended range, conceivably covering ranges substantially greater than maximum operating pressure, such as 1000 times the operating pressure.  There is no evidence on the record to suggest that Applicant envisioned such an upper limit to this range or any other upper limit for this open ended range.  Accordingly, Applicant has 


	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 9 and 41 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 7 and Claim 41, line 2, recitation of “the inner shape” lacks antecedent basis.  This limitation would be clearer if rewritten as --an inner shape--.
Claim 9, line 3, recitation of “the positive pressure at which the bladder begins to inflate” is not clear in context.  “The positive pressure” is any pressure greater than the operation pressure, and not a specific pressure (see Claim 1, lines 10-11 and Claim 8, line 5).  This limitation would be clearer if rewritten as --the positive pressure greater than the operation pressure--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. US 6,416,293, in view of Buckles et al. US 3,993,069.

With respect to Claims 1 and 35, Bouchard et al. disclose a medical fluid delivery machine (Column 34, lines 6-8) comprising: a medical fluid pump (500 see Figures 8 and 10) including a pneumatically actuated pump chamber 108/110 and first 740 and second 742 pneumatically actuated (Column 35, lines 44-47) medical fluid valve chambers (see Figure 10) located respectively upstream 114 and downstream 118 of the pneumatically actuated pump chamber (108/110, see Figure 10); a compressor 516 for creating positive pressure air (Column 26, lines 33-35); and an accumulator 508 storing the positive pressure air for delivery to a destination 110 having an operating pressure (Pc2, Column 27, lines 40-45), the destination 110 including, at least one of the pneumatically actuated pump chamber 108/110, the first 740 pneumatically actuated medical fluid valve chamber, or the second 742 pneumatically actuated medical fluid valve chamber (see flow path between 508 and 108/110 via 538 in Figures 8 and 10).  m, between 20% and 80% volume in Figure 1; Column 2, line 67 to Column 3, line 10, the “small degree of general inflation” in Figure 4, starts above 1 while the operating pressure between 20 and 80% never exceeds 1, see “X” in Figure 1).  Buckles et al. teach the bladder advantageously improved the constancy of the pressure dispensed (Column 2, line13-14).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the accumulator and bladder taught by Buckles et al., in the pump disclosed by Bouchard et al., to have advantageously improved the constancy of the pressure dispensed.
With respect to the limitations directed towards thereby creating additional positive pressure that increases the amount of positive pressure air that the accumulator can provide, the combination of prior art teach all the structural limitations 
With respect to Claim 35, Bouchard et al. disclose a pneumatic regulator 536 for regulating (“control flow rate”, Column 25, line 60) positive pressure air (Column 26, lines 33-35).

With respect to Claims 2 and 36, as they depend from Claims 1 and 35, respectively, Buckles et al. further teaches the accumulator 86/87/84 includes an outer rigid housing 86/87 holding the elastic bladder 84 (see Figure 8), and wherein the bladder 84 is held in a sealed relationship (“connecting means”, Column 8, lines 11-17) with the outer rigid housing 86/87.

With respect to Claims 3 and 37, as they depend from Claims 2 and 36, respectively, Buckles et al. further teach the outer rigid housing 86/87 is vented (see space between 87 and 81 in Figure 8).



With respect to Claims 5 and 39, as they depend from Claims 4 and 38, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic tube 526 extending from the accumulator 508 (see Figure 8), Bouchard et al. is silent on a connector includes a sealing end configured to seal to the open end of the bladder and a tube connecting end configured to seal to a tube extending from the accumulator.  Buckles et al. disclosing a medical delivery bladder (see Figures 8-9), specifically teach a connector 94 includes a sealing end (left side of 94 in Figure 8, landscape view) configured to seal to the open end (Column 8, lines 15-17) of the bladder 84 and a tube connecting end (right side of 94 in Figure 8, landscape view) configured to seal (via 95/94) to a tube 96 extending from the accumulator 86/87/84.  Buckles et al. teach the connector with sealing ends advantageously connected the contents of the bladder to the remaining device (Column 8, lines 13-14).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used connector with sealing ends as taught by Buckles et al., in the pump disclosed by Bouchard et al., to have advantageously connected the contents of the bladder to the remaining device. 



With respect to Claims 7 and 41, as they depend from Claims 2 and 36, respectively, Buckles et al. teach the bladder 84 initially has a thin tube shape (see 11 in Figure 4, 11 is the same as 84, Column 7, lines 54-55) and inflates (as seen in Figure 8) to conform at least substantially completely to the inner shape (cylindrical cross section, see Figure 8) of the outer rigid housing 86/87 (bladder 84 is occupying the entire cylindrical cross section shape of 86/87).

With respect to Claims 8 and 42, as they depend from Claims 1 and 36, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic regulator 536 located between the accumulator 508 and the destination 110, the pneumatic regulator 536 setting the operating pressure (“flow rate”, Column 25, line 60) for the positive pressure air (Column 26, lines 33-35), Bouchard et al. is silent on a bladder enabling the additional amount of the positive pressure air to be provided to the pneumatic regulator.  Buckles et al. disclosing a medical delivery bladder (see Figures 8-9), specifically teach a bladder 84 enabling the positive pressure to be provided to a regulator 101.  Buckles et al. teach the bladder advantageously 
With respect to the limitations directed towards the additional amount of the positive pressure, the combination of prior art teach all the structural limitations of the claim, namely, Buckles et al. teachings of a bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure (see rejection above) and is therefore capable of preforming all the functions of such a structure.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used bladder constructed so as to begin to inflate at a positive pressure greater than the operating pressure to have advantageously creating additional positive pressure because doing so is an inherent property of the structure.

With respect Claim 9, as it depends from Claim 8, Buckles et al. further teach the bladder 84 is structured so that the positive pressure (see curve B in Figure 1, Column 3, line 47 to Column 4, line 10, see Figures 4-6, the pressure it begins to inflate is above 1 in Figure 1) at which the bladder 84 (84 is the same as bladder 11, Column 7, lines 54-55) begins to inflate (see Figure 4) is less than (this is inherent in “the pressure peaks and begins to drop as shown in Figure 1, Curve B” Column 3, line 55 to Column 4, line 10, the bladder would not reach Figure 6 if the pressure at the source 

With respect to Claims 10 and 43, as they depend from Claims 1 and 36, respectively, Bouchard et al. disclose at least one of the first 740 and second 742 pneumatically actuated medical fluid valve chambers is closed via positive pressure (“valve actuating chambers”, Column 35, lines 25-30 and lines 37-43) and opened via venting to atmosphere (“release the positive force” without applying negative force, i.e. venting, Column 35, lines 32-35, also see Column 27, lines 6-9).


Response to Arguments
Applicant's arguments, filed 11/09/2020 have been fully considered but they are not persuasive.

In response to Applicant's argument (see Remarks, Page 6, lines 16-21) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “positive pressure air for delivery to a destination having an operating pressure”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perkins US 5,549,139 teaches a medical device 708 having a accumulator 802 with an elastic bladder (Column 26, line 19) that provides additional air pressure (Column 21, lines 1-20).
Tabacco US 1,392,861 teaches an elastic bladder, wherein the fill air is the discharge air.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
02/13/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746